Title: General Orders, 12 May 1778
From: Washington, George
To: 


                    
                        Head-Quarters V. Forge Tuesday May 12th 1778.
                        Parole Mexico—C. Signs Minden Munster—
                        
                    
                    The General Court-Martial whereof Coll Febiger is President is dissolved and another ordered to sit tomorrow at the usual place whereof Coll Bowman is appointed President—A Captain from each Brigade to attend as Members.
                    Elnathan Haskell Esquire is appointed Brigade Major in General Paterson’s Brigade, vice Majr McClure, and is to be obeyed and respected as such.
                